                          Case 2:19-cv-04980-AB-SK Document 225 Filed 10/20/20 Page 1 of 4 Page ID #:3323



                             1   William W. Oxley, SBN 136793 (Admitted in Related Case)
                                 Email: woxley@bakerlaw.com
                             2   BAKER & HOSTETLER LLP
                                 11601 Wilshire Boulevard, Suite 1400
                             3   Los Angeles, CA 90025-0509
                                 Telephone: 310.820.8800
                             4   Facsimile: 310.820.8859
                             5   Kevin M. Bovard, SBN 247521
                                 Email: kbovard@bakerlaw.com
                             6   Jeffrey W. Lesovitz (Admitted Pro Hac Vice in Related Case)
                                 Email: jlesovitz@bakerlaw.com
                             7   Meghan Rohling Kelly, SBN 292236
                                 Email: mkelly@bakerlaw.com
                             8   BAKER & HOSTETLER LLP
                                 2929 Arch Street, 12th Floor
                             9   Philadelphia, PA 19104-2891
                                 Telephone: 215.568.3100
                            10   Facsimile: 215.568.3439
                            11   Attorneys for Defendant
                                 GUEST-TEK INTERACTIVE
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12   ENTERTAINMENT LTD.
      L OS A NGELES




                            13   and
                            14   Attorneys for Nonparty
                                 GUEST-TEK INTERACTIVE
                            15   ENTERTAINMENT INC.
                            16   (additional counsel listed on following page)
                            17
                                                   IN THE UNITED STATES DISTRICT COURT
                            18
                                                      CENTRAL DISTRICT OF CALIFORNIA
                            19
                                                                   WESTERN DIVISION
                            20
                            21   NOMADIX, INC.,                                 Case No.: 2:19-cv-04980-AB(SKx)
                            22                 Plaintiff,                       Honorable André Birotte Jr.
                            23          v.                                      DECLARATION OF MEGHAN
                                                                                ROHLING KELLY IN SUPPORT OF
                            24   GUEST-TEK INTERACTIVE                          GUEST-TEK INTERACTIVE
                                 ENTERTAINMENT LTD.,                            ENTERTAINMENT LTD.’S
                            25                                                  AND GUEST-TEK INTERACTIVE
                                               Defendant.                       ENTERTAINMENT INC.’S
                            26                                                  EX PARTE APPLICATION TO
                                                                                QUASH AND RECALL WRIT OF
                            27                                                  EXECUTION SERVED ON
                                                                                NONPARTY
                            28

                                   DECLARATION OF MEGHAN ROHLING KELLY IN SUPPORT OF GUEST-TEK ENTITIES’ EX PARTE APPLICATION TO QUASH
                                                      AND RECALL WRIT OF EXECUTION SERVED ON NONPARTY; CASE NO.: 2:19-CV-04980-AB(SKX)
                          Case 2:19-cv-04980-AB-SK Document 225 Filed 10/20/20 Page 2 of 4 Page ID #:3324



                             1   Michael J. Swope (Admitted Pro Hac Vice)
                                 Email: mswope@bakerlaw.com
                             2   BAKER & HOSTETLER LLP
                                 999 Third Avenue, Suite 3500
                             3   Seattle, WA 98104-4040
                                 Telephone: 206.332.1379
                             4   Facsimile: 206.624.7317
                             5   Andrew E. Samuels (Admitted Pro Hac Vice)
                                 Email: asamuels@bakerlaw.com
                             6   BAKER & HOSTETLER LLP
                                 200 Civic Center Drive, Suite 1200
                             7   Columbus, OH 43215-4138
                                 Telephone: 614.228.1541
                             8   Facsimile: 614.462.2616
                             9   Thomas D. Warren (SBN 160921)
                                 Email: tom.warren@warrenterzian.com
                            10   WARREN TERZIAN LLP
                                 700 S. Flower Street, Suite 1000
                            11   Los Angeles, CA 90017
B AKER & H OSTETLER LLP




                                 Telephone: 213.410.2620
   A TTORNEYS AT L A W




                            12
      L OS A NGELES




                                 Attorneys for Defendant
                            13   GUEST-TEK INTERACTIVE
                                 ENTERTAINMENT LTD.
                            14
                                 and
                            15
                                 Attorneys for Nonparty
                            16   GUEST-TEK INTERACTIVE
                                 ENTERTAINMENT INC.
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

                                   DECLARATION OF MEGHAN ROHLING KELLY IN SUPPORT OF GUEST-TEK ENTITIES’ EX PARTE APPLICATION TO QUASH
                                                      AND RECALL WRIT OF EXECUTION SERVED ON NONPARTY; CASE NO.: 2:19-CV-04980-AB(SKX)
                          Case 2:19-cv-04980-AB-SK Document 225 Filed 10/20/20 Page 3 of 4 Page ID #:3325



                             1         I, Meghan Rohling Kelly, hereby declare and state:
                             2         1.      I am an attorney at law duly licensed to practice before all the Courts
                             3   of the Commonwealth of Pennsylvania and the States of California and New York.
                             4   I am a partner at the law firm of Baker & Hostetler LLP and counsel of record for
                             5   Defendant Guest-Tek Interactive Entertainment, Ltd. (“LTD”) and Nonparty Guest-
                             6   Tek Interactive Entertainment Inc. (“INC”). I submit this Declaration in support of
                             7   LTD’s and INC’s Ex Parte Application to Quash and Recall Writ of Execution
                             8   Served on Nonparty.
                             9         2.      LTD and INC advised Plaintiff Nomadix, Inc. (“Nomadix”) of this
                            10   application by email on October 16, 19, and 20. Nomadix opposes the application.
                            11         3.      Attached as Exhibit A is a true and correct copy of an October 16–20,
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12   2020 email thread between LTD’s and INC’s counsel and Nomadix’s counsel.
      L OS A NGELES




                            13         4.      Attached as Exhibit B is a true and correct copy of an
                            14                                                                                       .
                            15         5.      Attached as Exhibit C is a true and correct copy of
                            16                                                          .
                            17         6.      Attached as Exhibit D is a true and correct copy of an October 16–20,
                            18   2020 email thread between LTD’s and INC’s counsel                             .
                            19         7.      On October 20, 2020, I participated in a phone call with Nomadix’s
                            20   counsel Ian Clarke-Fisher                  . During the phone call,
                            21
                            22
                            23
                            24
                            25                         .
                            26         8.      On October 20, 2020 I participated in two phone calls with Nomadix’s
                            27   counsel Ian Clarke-Fisher. During both of those calls, Nomadix’s counsel stated
                            28

                                                                                -1-
                                   DECLARATION OF MEGHAN ROHLING KELLY IN SUPPORT OF GUEST-TEK ENTITIES’ EX PARTE APPLICATION TO QUASH
                                                      AND RECALL WRIT OF EXECUTION SERVED ON NONPARTY; CASE NO.: 2:19-CV-04980-AB(SKX)
                          Case 2:19-cv-04980-AB-SK Document 225 Filed 10/20/20 Page 4 of 4 Page ID #:3326



                             1   that when Nomadix served the writ, Nomadix “had no idea” whether
                             2                                               .
                             3         I declare under penalty of perjury under the laws of the United States of
                             4   America that the foregoing is true and correct. Executed this 20th day of October,
                             5   2020, at Villanova, Pennsylvania.
                             6
                             7                                            BAKER & HOSTETLER LLP
                                  Dated: October 20, 2020
                             8
                             9                                            By:     /s/ Meghan Rohling Kelly
                                                                                  Meghan Rohling Kelly
                            10
                            11                                            Attorneys for Defendant
                                                                          GUEST-TEK INTERACTIVE
B AKER & H OSTETLER LLP




                                                                          ENTERTAINMENT LTD.
   A TTORNEYS AT L A W




                            12
      L OS A NGELES




                            13                                            and

                            14                                            Attorneys for Nonparty
                                                                          GUEST-TEK INTERACTIVE
                            15                                            ENTERTAINMENT INC.

                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

                                                                                 -2-
                                   DECLARATION OF MEGHAN ROHLING KELLY IN SUPPORT OF GUEST-TEK ENTITIES’ EX PARTE APPLICATION TO QUASH
                                                      AND RECALL WRIT OF EXECUTION SERVED ON NONPARTY; CASE NO.: 2:19-CV-04980-AB(SKX)
